      Case 2:21-cv-00221-WKW-SMD Document 6 Filed 05/28/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

 STEPHEN DEWAYNE GRAY,                   )
                                         )
               Plaintiff,                )
                                         )
        v.                               )      CASE NO. 2:21-CV-221-WKW
                                         )                [WO]
 MADISON COUNTY SHERIFF’S                )
 DEPARTMENT, K. BROWNING,                )
 LARRY MARCELLUS, JEFF                   )
 BURKE, and HUNTSVILLE                   )
 POLICE DEPARTMENT,                      )
                                         )
               Defendants.               )

                                     ORDER

       On May 4, 2021, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 4.) Upon an independent review of the

record, it is ORDERED that the Recommendation is ADOPTED and that this action

is TRANSFERRED to the United States District Court for the Northern District of

Alabama.

       The Clerk of the Court is DIRECTED to take the necessary steps to effectuate

the transfer of this action.

       DONE this 28th day of May, 2021.


                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE
